Order entered April 14, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01648-CV

                               MELENISA BROWN, Appellant

                                                V.

                         FLAGSHIP CARWASH & LUBE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01633-D

                                            ORDER
        The clerk’s record in this case is overdue. By postcard dated December 31, 2013, we

notified the Dallas County Clerk that the clerk’s record was overdue. We directed the County

Clerk to file the clerk’s record within thirty days. Having received no response, by order dated

March 20, 2014, we ordered the Dallas County Clerk to file either the clerk’s record or written

verification that appellant has not been found indigent and has not paid for the record within ten

days.   To date, neither the clerk’s record nor the requested verification has been filed and we

have not received any correspondence regarding the status of the clerk’s record in this case.

        So that this appeal can proceed, we again ORDER the Dallas County Clerk to file, within

TEN DAYS of the date of this order, either the clerk’s record or written verification that

appellant has not been found indigent and has not paid for the record. If the record or requested
verification is not filed by the date specified, we will utilize the available remedies to obtain the

clerk’s record in this case.

       We NOTIFY appellant that if we receive verification he is not indigent and has not paid

for the record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to John Warren, Dallas County Clerk.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE